



COURT OF APPEAL FOR ONTARIO

CITATION:
Tyrell (Re), 2013 ONCA 170

DATE: 20130319

DOCKET: C56213

Goudge, Simmons and Tulloch JJ.A.

IN THE MATTER OF: LEON TYRELL

AN APPEAL UNDER PART XX.1 OF THE
CODE

Barbara Walker-Renshaw and Ewa Krajewska, for the
    appellant, Person in Charge for Ontario Shores Centre for Mental Health
    Sciences

Leon Tyrell, respondent appearing in person

Suhail Akhfar, for the respondent Her Majesty the Queen

Anita Szigeti,
amicus curiae

Heard: March 15, 2013

On appeal against the disposition of the Ontario Review
    Board dated, October 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appeal in this case was commenced within the time limit prescribed
    by s. 672.72 of the
Criminal Code
. There is no question of the
    timeliness of this appeal.  We also do not agree that the decision of this
    court in
R. v. Kobzar
is material to the appeal, given that the court
    in that case suspended its order for a year and that year has not yet expired.

[2]

The central issue in the case is the fresh evidence, its admissibility
    and its impact.  In our view, the fresh evidence tendered by the appellant is
    in the language of
R. v. Owen
, [2003] 1 S.C.R. 779, trustworthy and
    touches on the issue of risk to public safety.  It is therefore in the
    interests of justice that this evidence be before this court on this appeal.  See
    s. 672.73 of the
Code
.

[3]

We are all also of the opinion that the fresh evidence, had it been
    before the Board, could reasonably have affected its decision.  For that reason
    we would order a new hearing before the Board, see
McDonell v. Edgar
,
    [2006] O.J. No. 4923.

[4]

For these reasons, the appeal is allowed.


